       Case 3:18-cv-07548-AGT Document 107 Filed 05/06/20 Page 1 of 2



 1   ORRICK, HERRINGTON & SUTCLIFFE LLP
     ANNETTE L. HURST (SBN 148738)
 2   ahurst@orrick.com
     DIANA M. RUTOWSKI (SBN 233878)
 3   drutowski@orrick.com
     DANIEL D. JUSTICE (SBN 291907)
 4   djustice@orrick.com
     MARIA N. SOKOVA (SBN 323627)
 5   msokova@orrick.com
     The Orrick Building
 6   405 Howard Street
     San Francisco, CA 94105-2669
 7   Telephone:    +1 415 773 5700
     Facsimile:    +1 415 773 5759
 8
     MARGARET WHEELER-FROTHINGHAM (Pro Hac Vice)
 9   mwheeler-frothingham@orrick.com
     51 West 52nd Street
10   New York, NY 10019-6142
11   Telephone: +1 212 506 5000
     Facsimile: +1 212 506 5151
12

13   Attorneys for Plaintiff Williams-Sonoma, Inc.

14                                  UNITED STATES DISTRICT COURT
15                             NORTHERN DISTRICT OF CALIFORNIA
16                                     SAN FRANCISCO DIVISION
17

18   WILLIAMS-SONOMA, INC.,                                Case No.: 18-cv-07548-AGT
19                     Plaintiff,                          NOTICE OF FILING OF REDLINE
                                                           OF SECOND AMENDED AND
20          v.                                             SUPPLEMENTAL COMPLAINT
                                                           PURSUANT TO ECF NO. 105
21   AMAZON.COM, INC.,
22                     Defendant.                          Judge: Honorable Alex G. Tse
23

24

25

26

27

28
                                                     -1-                          NOTICE OF REDLINE OF
                                                                                 SECOND AMENDED AND
                                                                             SUPPLEMENTAL COMPLAINT,
                                                                            CASE NO.: 18-CV-07548-AGT
       Case 3:18-cv-07548-AGT Document 107 Filed 05/06/20 Page 2 of 2



 1          PLEASE TAKE NOTICE that pursuant to the Court’s May 10, 2020 Order Granting

 2   Plaintiff’s Motion for Leave to File Second Amended Complaint and Denying Plaintiff’s

 3   Administrative Motion to Seal (ECF No. 105), Plaintiff Williams-Sonoma, Inc. (“WSI”) hereby

 4   file a redline of WSI’s Second Amended and Supplemental Complaint showing all changes to the

 5   First Amended and Supplemental Complaint as Exhibit A hereto.

 6

 7   Dated: May 6, 2020                            ANNETTE L. HURST
                                                   DIANA M. RUTOWSKI
 8                                                 DANIEL D. JUSTICE
                                                   MARGARET WHEELER-FROTHINGHAM
 9                                                 Orrick, Herrington & Sutcliffe LLP

10
                                                               /s/ Annette L. Hurst
11                                                              ANNETTE L. HURST
12                                                 Attorneys for Plaintiff Williams-Sonoma, Inc.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  -2-                          NOTICE OF REDLINE OF
                                                                              SECOND AMENDED AND
                                                                          SUPPLEMENTAL COMPLAINT,
                                                                         CASE NO.: 18-CV-07548-AGT
